Opinion,
Mr. Justice Mitchell:
The plaintiff’s statement is defective in not exhibiting the full record of the suit in the Circuit Court of the United States, on which the right to recover against the present defendant depends. The procedure act of 1887, in express terms, requires the statement to be accompanied by copies of all notes, contracts, etc., and the excepted cases where “particular reference” to records is sufficient, are confined to records in the county where suit is brought. The importance of such copies is well exemplified in the present case. The decree of the Circuit Court requires the purchaser at the sale to take subject to “ all unpaid purchase money for any of the lands or rights of way herein referred to.” What are so referred to, we can only conjecture. Por all that appears in the statement, they may be specially described lands and rights of way of which plaintiff’s is not one.
But, irrespective of the incompleteness of the statement, it discloses no cause of action. The claim is made against one corporation, on a judgment against another. What is the basis of liability? Not a lien on land, for as to the particular land in question it was and is the plaintiff’s own, and the Pittsburgh & Western Railroad Company had no title on which a lien could fasten : and, as to any other land of the Pittsburgh & Western Railroad Company which the judgment might have grasped, the lien was discharged by the sale. It is plain, therefore, that the present defendant is only liable, if at all, by the decree of the Circuit Court, and the terms of the sale under which its title accrued.
It is not necessary to discuss the authority of the Circuit Court to impose the terms it did as to the sale. The purchaser, and those in privity with him, are in no position to question the terms which they agreed to when they bought. But the decree was out of the usual course of judicial sale, and in deroga*586tion of the general principle that purchasers at such sales take the land, discharged, or subject only to such known and ascertainable liens as are expressly preserved. We must therefore examine the decree to see that its effect is not pushed beyond its intended limits. The language is, “ any purchaser..... shall take.....subject to all unpaid purchase money for any of the lands or rights of way herein referred to, as well as also all unpaid claims of landowners for damages for property taken, injured, or destroyed in the construction of the railroad,” etc. All that is included in this language is what is commonly known as land damages, to wit, compensation to the owners of the land over or along which the railroad is constructed, for the injury to their land by such construction, and the right of action is given in the words of the constitution to all owners of land, for “ property taken, injured, or destroyed by the construction.” Such damages form a well-known class, having certain features peculiar to themselves, such as express protection by name in the constitution, exemption from ordinary statutes of limitation, etc. This is the class of claims which the decree imposes upon the purchaser. It is not said that he shall take subject to the debts or judgments of the old company generally, as for goods furnished or services rendered, or for negligence or trespasses, but only for the particular class of obligations clearly indicated. The claim of the plaintiff is for a debt of the old company on a general judgment for damages by trespass. It is on the same legal footing as to the purchaser, the present defendant, as a judgment for damages for burning plaintiff’s bam, or running over his cattle. It is not in any legal sense for land taken, or right of way acquired. The plaintiff’s claim for compensation, in that regard, was the same after this judgment as before. It is this feature which distinguishes the present case from West. Penn. R. Co. v. Johnston, 59 Pa. 290, and Buffalo etc. R. Co. v. Harvey, 107 Pa. 319. Those were cases of damages for land taken in the construction of the railroad, and in the former the charter of the defendant expressly made such damages a perpetual lien until paid.
We are therefore of opinion that the claim of plaintiff belongs to the class of general debts of the Pittsburgh & Western Railroad Company which were not covered by the terms of the *587decree of tbe Circuit Court, and for which the defendant is not liable. Even if this conclusion were doubtful upon the terms of the decree, which we do not regard it, it would be made clear by the fact set forth in the affidavit of defence, that the plaintiff granted the right of way to the Pittsburgh & Western Railroad Company, after the judgment for the trespass and before the sale. It is true the agreement did not, so far as appears here, release the damages for the previous trespass of the defendant in the judgment. That claim still remained good against the trespasser. But it severed the past trespass from the future lawful occupation, and gave the old company an unquestionable title to a right of way, to which the purchaser succeeded. At the time of the sale, therefore, the plaintiff had no claim for any “unpaid purchase money, or right of way,” and no right of action to which the purchaser became subject.
Judgment reversed.